Citation Nr: 1621334	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In April 2015, the Board denied a claim for service connection for an acquired psychiatric disorder and remanded the issues of entitlement to service connection for hearing loss and tinnitus.  

While on remand, the Agency of Original Jurisdiction (AOJ) granted service connection for tinnitus in a June 2015 rating decision.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the appellant did not initiate an appeal with the AOJ's initial rating or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d 1156, 1158 (Fed.Cir.1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  As the AOJ's June 2015 decision constitutes a full grant of the benefit sought on appeal, no further consideration is necessary.  

The Board remanded the issue of entitlement to service connection for bilateral hearing loss for further development in November 2015.

Meanwhile, the Veteran appealed the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2016 Order, the Court vacated the portion of the April 2015 Board decision denying service connection for an acquired psychiatric disorder and remanded the matter to the Board for development consistent with the parties' December 2015 Joint Motion for Remand (Joint Motion).  

This case consists of documents in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran's hearing loss did not manifest in service or within one year thereafter and is not otherwise causally or etiologically related to his military service.  


CONCLUSION OF LAW

Hearing loss was not incurred in service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the RO provided the Veteran with a notification letter in November 2011, prior to the initial decision on the claim in July 2012.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the content of the November 2011 letter satisfied the notice requirements.  In this regard, the letter informed the Veteran of the information and evidence needed to substantiate his claim for service connection and notified him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and post-service medical records are in the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran and his representative have not identified any outstanding records that are available and relevant to the claim decided herein.

The Veteran was also afforded VA audiological examinations in May 2012 and May 2015, and the AOJ obtained an addendum opinion in November 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations and opinions are adequate to decide the claim because they are predicated on an examination of the Veteran and a review of the claims file and considered the Veteran's statements and assertions. The examiners also supported their opinions with rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for this issue has been met. 38 C.F.R. § 3.159(c)(4) .

The Board also finds that the AOJ has complied with the Board's April 2015 and November 2015 remand directives.  In May 2015, the AOJ afforded the Veteran with a VA examination in compliance with the April 2015 remand directives.  In November 2015, the AOJ obtained an addendum opinion from the May 2015 VA examiner.  As discussed above, the examinations and opinions are adequate.  Therefore, the Board finds that the AOJ has complied with the April 2015 and November 2015 remand directives and will proceed with adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including other organic diseases of the nervous system (which includes sensorineural hearing loss), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As an organic disease of the nervous system, which includes sensorineural hearing loss, is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  

Specifically, the Veteran was provided an induction examination in August 1967 at which time his pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)

-5 (0)
LEFT
0 (15)
5 (15)
5 (15)

5 (10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

The Veteran also had a hearing loss profile of "H1." See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  In addition, he denied having a medical history of hearing loss and ear trouble at that time.
 
The Veteran was also provided a separation examination in July 1969 during which his ears were found to be normal.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

5
LEFT
5
0
0

15

The Veteran once again denied having a medical history of hearing loss and ear trouble, and he had a hearing loss profile of H1.

Moreover, there is no evidence that that the Veteran was treated immediately following his separation for hearing loss, nor is there any objective evidence of hearing loss within one year of his military service.  Indeed, the Veteran first demonstrated hearing loss meeting the requirements of 38 C.F.R. § 3.385 many years after his military service during a May 2012 VA examination.  Notably, the Veteran was only shown to have right ear hearing loss at that time.  Objective testing did not reveal left ear hearing loss.

Based on this evidence, the Board finds that neither sensorineural hearing loss nor manifestations sufficient to identify the disease entity are shown during service.  Rather, as discussed below by the VA examiners, the hearing tests taken during active service were essentially normal.  Although the Veteran states that his hearing loss began in service, the pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance.  Thus, while currently-diagnosed sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of sensorineural hearing loss were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and sensorineural hearing loss may not be presumed to have been incurred in service. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The Board does acknowledge the Veteran's statements that his hearing loss began while he was serving in Vietnam. See December 2012 notice of disagreement.  The Veteran is competent to report his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder. Jones v. Brown, 7 Vet. App. 134, 137   (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had difficulty hearing since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, there is no evidence of any complaints, treatment, or diagnosis in service, and upon objective testing, his hearing was documented as being within normal at the time of his separation from service.  A clinical evaluation also revealed normal ears and drums, and he specifically denied having a medical history of hearing loss and ear trouble. As such, there is actually affirmative evidence showing that he did not have hearing loss at the time of his separation from service.  The Board finds that this affirmative evidence, including objective testing, outweighs the Veteran's more recent assertions of an onset since service, which were made in connection with a claim for compensation. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Moreover, a June 1970 VA examination indicated that there was no hearing loss noted, and the May 2012 VA examination only revealed right ear hearing loss.  Thus, he was still not shown to have left ear hearing loss even after many decades since his military service.   

The Board further notes that, in April 1970, the Veteran submitted an original application for VA compensation benefits seeking service connection for malaria.  His application, however, is entirely silent for any mention of hearing loss.  This record lends support to the conclusion that had the Veteran, in fact, had hearing loss since service, he would have mentioned the disability at the time he filed his earlier claim for VA compensation. See AZ v. Shinseki, 731 F.3d 1303   (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Instead, his October 2011 claim was the first instance in which he claimed that he had hearing loss that was related to his military service.  

For these reasons, the Board finds that the reported onset and history are not reliable or credible.  Therefore, the Board concludes that the Veteran's hearing loss did not manifest in service or for many years thereafter.

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has claimed that he was exposed to acoustic trauma during his military service and that this was the injury sustained from which his hearing loss resulted.  His DD 214 shows that his military occupational specialty was a light weapons crewman, and the Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2).  

In addition, the evidence shows that the Veteran has current bilateral hearing loss by VA standards.  See 38 C.F.R. § 3.385; May 2015 VA examination.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his noise exposure in service.

The May 2012 VA examiner indicated that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in his military service.  In so doing, he noted that the audiograms in service were within normal limits and did not reveal any significant threshold shifts.  

The May 2015 VA examiner also opined that the Veteran bilateral hearing loss was not at least as likely as not caused by or a result of an event in his military service.  In so doing, she observed that the hearing thresholds remained within normal limits and revealed no significant threshold shifts.

In November 2015, the May 2015 VA examiner provided an addendum opinion in which concluded that the Veteran's hearing loss was not incurred in or caused by the claimed in-service injury, event, or illness.  She reiterated that the Veteran's hearing was normal in service and that no threshold shifts were evidence during his military service.  She opined that the Veteran's current hearing loss was more likely due to a culmination of his occupational and recreational noise exposure after service rather than being delayed onset hearing loss from his military noise exposure.  She specifically noted that he had driven an 18 wheeler across country for 40 years and a logging truck for about 5 years with additional exposure to diesel motors and exhaust.  He had also reported lawn mower and occasional power tool usage.

The Board finds the November 2015 addendum opinion to be highly probative, as the examiner reviewed the claims file, considered the Veteran's lay statements, and provided a rationale for the opinion provided.  The opinion was factually accurate, fully articulated, and included sound reasoning for the conclusions provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

There is no medical opinion otherwise relating the Veteran's current bilateral hearing loss to service.

The Board has considered the statements of the Veteran and his representative.  However, the Board finds that the VA examiner's opinions are more probative, as they were provided by a medical professional with knowledge, training, and expertise and are supported by a complete rationale based on such knowledge.  The examiners also reviewed the claims file and considered the Veteran's reported history and lay statements.

Based on the foregoing, the evidence does not show that the Veteran has current hearing loss that manifested in service or within one year thereafter or that is otherwise causally related thereto.  Therefore, the Board finds that the preponderance of the evidence weighs against the claim, and service connection is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

In the December 2015 Joint motion, the parties agreed that the Board relied on an inadequate medical opinion provided by the December 2011 VA examiner.  As such, an additional medical opinion is needed.

In addition, the parties noted that VA should seek to obtain any other pertinent documents of which VA has notice.  In particular, they cited to a February 2013 mental health consultation note reflecting the Veteran's report of receiving anger management treatment in the past and an indication that the Veteran would look into anger management groups.  The Board further notes that Veteran reported treatment through the Shreveport Vet Center for PTSD in his October 2011 claim and recent treatment for PTSD at the Natchitoches Community Based Outpatient Clinic in an August 2015 VA Form 21-4142. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  This request should specifically include any anger management treatment.  

The AOJ should also secure any outstanding, relevant VA medical records, to include any treatment records from the Shreveport VAMC since April 2014 and all records from the Shreveport Vet Center.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, to include PTSD subscales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service.  

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner should be instructed that only these events, as well as any combat-related stressors or stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity or a combat-related stressor.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.  

3.  When the development requested has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


